Case 1:18-cv-00463-LPS Document 198 Filed 05/10/21 Page 1 of 3 PageID #: 5407




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 INFINITY COMPUTER PRODUCTS, INC.

                        Plaintiff,
                                                       Civil Action No.: 18-463-LPS-CJB
        v.

 OKI DATA AMERICAS, INC.,
                Defendant.


                                     JOINT STATUS REPORT

       Pursuant to the Court’s Oral Order on May 3, 2021 (D.I. 197), Plaintiff Infinity Computer

Products, Inc. (“Infinity”) and Defendant Oki Data Americas, Inc. (“Oki Data”) (collectively, the

parties) hereby submit this Joint Status Report.

       Infinity’s appeal of this Court’s final judgment of invalidity and non-infringement, and

related claim construction orders, was argued before the United States Court of Appeals for the

Federal Circuit on December 11, 2020. On February 10, 2021, the Federal Circuit issued its

decision affirming judgment of the District Court. Plaintiff filed a combined Petition for panel

rehearing and for rehearing en banc on March 12, 2021, which was denied by the Federal Circuit

on March 12, 2021. Plaintiff intends to seek review of the Federal Circuit’s decision, and its

Petition for Writ of Certiorari to the Supreme Court of the United States is due by July 13, 2021.

       This Court’s Final Judgment (Dkt. 190) requires any motion for an award of costs or

attorneys’ fees to be filed within 30 days of the issuance of the Mandate of the Court of Appeals,

which issued April 21, 2021. Thus, the deadline for Oki Data to move for costs and fees is

currently May 21, 2021. The parties request that this deadline be extended until 30 days after the

Supreme Court’s denial of the cert period or, if granted, a final decision.


                                                   1
Case 1:18-cv-00463-LPS Document 198 Filed 05/10/21 Page 2 of 3 PageID #: 5408




Respectfully submitted,

 RHODUNDA WILLIAMS & KONDRASCHOW                 SHAW KELLER LLP

 /s/ William J. Rhodunda, Jr.                    /s/ John W. Shaw
 William J. Rhodunda, Jr. (No. 2744)             John W. Shaw
 Chandra J. Williams (No. 4907)                  Andrew E. Russell
 Rhodunda Williams & Kondraschow                 Jeff Castellano
 Brandywine Plaza West                           SHAW KELLER LLP
 1521 Concord Pike, Suite 205                    I.M. Pei Building
 Wilmington, DE 19803                            1105 North Market Street, 12th Floor
 Telephone: (302) 576-2000                       Wilmington, DE 19801
 Facsimile: (302) 576-2004                       Telephone: (302) 298-0700
 bill@rawlaw.com                                 jshaw@shawkeller.com
 chandra@rawlaw.com                              arussell@shawkeller.com
                                                 jcastellano@shawkeller.com
 Andrew G. DiNovo (admitted pro hac vice)
 Nicole E. Glauser (admitted pro hac vice)       Marc R. Labgold
 Gabriel R. Gervey (admitted pro hac vice)       Patrick J. Hoeffner
 Daniel L. Schmid (admitted pro hac vice)        NAGASHIMA & HASHIMOTO
 DiNovo Price LLP                                12007 Sunrise Valley Dr., Suite 110
 7000 N. MoPac Expressway, Suite 350             Reston, VA 20191
 Austin, Texas 78731                             Telephone: (703) 901-8860
 Telephone: (512) 539-2626                       mlabgold@labgoldlaw.com
 Facsimile: (512) 539-2627                       phoeffner@labgoldlaw.com
 adinovo@dinovoprice.com
 nglauser@dinovoprice.com                        Attorneys for Defendant
 ggervey@dinovoprice.com                         Oki Data Americas, Inc.
 dschmid@dinovoprice.com

 Attorneys for Plaintiff
 Infinity Computer Products, Inc.




                                             2
Case 1:18-cv-00463-LPS Document 198 Filed 05/10/21 Page 3 of 3 PageID #: 5409




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed on this May 10, 2021, using the electronic

case filing (CM/ECF) for the U.S. District Court for the District of Delaware, which will send

notification of such filing to all counsel of record.




                                                        /s/ William J. Rhodunda, Jr.
                                                        William J. Rhodunda, Jr.




                                                  3
